Citation Nr: 0500427	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease (claimed as heart condition), including as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus. 

3.  Entitlement to an initial compensable rating for 
impotence, to include the issue of whether a substantive 
appeal was timely filed.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

The claims concerning hypertensive vascular disease (claimed 
as heart condition), hypertension, and a TDIU come to the 
Board of Veterans' Appeals (Board) from an April 2002 rating 
decision.  The veteran filed a notice of disagreement in May 
2002, the RO issued a statement of the case in July 2003, and 
the veteran perfected his appeal with a Form 9 filed in 
August 2003.  

The procedural history of the claim concerning impotence is 
discussed in the remand section below.  This claim and the 
claim for a TDIU are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record is 
against a finding that the veteran currently has hypertensive 
vascular disease (claimed as heart condition) which is 
related to service or is due to or aggravated by his service-
connected diabetes mellitus. 

2.  A preponderance of the competent evidence of record is 
against a finding that the veteran currently has hypertension 
which is related to service or is due to or aggravated by his 
service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  Service connection for hypertensive vascular disease 
(claimed as heart condition), including as secondary to 
service-connected diabetes mellitus, is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.306, 3.307, 3.309, 3.310 (2004).

2.  Service connection for hypertension, including as 
secondary to service-connected diabetes mellitus, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.306, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in January 2002, April 2003 and January 
2004, wherein the RO essentially provided the veteran notice 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claims.  

Further, during the course of this appeal, the veteran was 
also sent notice of a rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claims could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claims.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  Viewing these letters and 
documents in their entirety, it may be concluded VA's notice 
requirements have been met, and any deficiency in timing is 
non-prejudicial.  

During the course of this appeal, RO obtained and reviewed 
numerous private medical records (including those received 
from the Social Security Administration (SSA)), as well as 
written statements from the veteran.  The Board is satisfied 
that VA has made a reasonable effort to obtain relevant 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent VA medical examinations in April 2002 
and December 2002, and the reports of both examinations 
(along with related test reports) have been obtained and 
reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  

Regarding both claims for service connection, the applicable 
duties to notify and assist have been substantially met by VA 
and there are no areas in which further development may be 
fruitful.  

II.  Claims for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

Service medical records reflect that a chest x-ray taken in 
conjunction with the veteran's entrance examination revealed 
that his heart was rotated slightly to the right, the aorta 
was dilated, and there was an "accessory lake" on the 
right.  The impression was possibly normal variants, but an 
aortic vascular lesion was recommended to be excluded.  On 
his entrance examination report (as well as his separation 
examination report), it was noted that the veteran had 
pseudo-dextrocardia.  None of the remaining service medical 
records reflect complaints of, treatment for, or diagnoses of 
any hypertension or hypertensive vascular disease.  

The veteran has not alleged that he aggravated (during active 
duty) a preexisting vascular or hypertensive condition, and 
no medical evidence has been submitted which reaches such a 
conclusion.  Thus, service connection on that basis is not 
warranted.  38 C.F.R. § 3.306.  A veteran may also be granted 
service connection for cardiovascular disease, including 
hypertension, although not otherwise established as incurred 
in service, if the condition was manifested to a 10 percent 
degree within one year following service. 38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
However, there is no evidence in this case that the veteran 
was treated for or diagnosed as having a manifested cardiac 
condition (including hypertension or hypertensive vascular 
disease) within one year of his discharge in September 1967.  

In this case, the veteran has consistently claimed that he 
has currently has hypertensive vascular disease (claimed as 
heart condition) and hypertension which is secondary to his 
service-connected diabetes mellitus.  Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

There is evidence that the veteran currently has both 
hypertensive vascular disease and hypertension.  For example, 
medical records reflect that he was hospitalized at a private 
facility in December 1992 for hypertensive cardiovascular 
disease (following complaints of chest pain).  A December 
1994 private x-ray revealed calcific aortic sclerosis, while 
one taken in December 2001 revealed a cardiomegaly with 
dilatation of the ascending aorta.  The report of a January 
1996 SSA disability examination noted (in pertinent part) 
that the veteran reported a 15-year history of hypertension 
(and diabetes mellitus since 1993).  Following the 
examination, he was diagnosed as having, in part, diabetes 
mellitus and poorly controlled hypertension.  

The veteran's claims for service connection fail, however, 
because the preponderance of the medical evidence submitted 
does not indicate that his claimed conditions are due to, or 
even aggravated by, his service-connected diabetes.  One 
document which is somewhat favorable to the veteran's claims 
is a March 1996 letter from F. D. Roberts, M.D., who wrote 
(in pertinent part) that the veteran had been his patient 
since September 1994, and that he suffered from hypertension 
and diabetes mellitus (neither of which were under very good 
control).  Dr. Roberts noted that due to this fact, the 
veteran was at increased risk for heart disease (among other 
conditions).  Yet Dr. Roberts did not (in this letter or two 
others associated with the claims file in August 2003 and May 
2004) state that the veteran's hypertensive vascular disease 
and/or hypertension was actually caused or aggravated by his 
diabetes mellitus.  
 
At an April 2002 VA examination, the veteran reported that he 
had been on hypertensive medications since 1987, and had had 
an irregular heart beat since 1997.  He said he had had 
vascular problems, including very large varicose veins in the 
right lower leg, as well as cardiac arrhythmias, 
hypertension, chest pain, and shortness of breath.  He denied 
having had surgery for valvular disease or a coronary artery 
bypass.  His blood pressure was 170/98 sitting, 172/102 
recumbent, and 174/104 standing.  Evaluation of his heart 
showed that he did not have any irregular heartbeat, gallop, 
atrial fibrillation, or murmur.  His heart had a regular rate 
and rhythm with distant sounds.  

The VA examiner noted that the veteran's diabetes mellitus 
was originally found at approximately the same time as his 
hypertensive problems (the late 1980s).  While the examiner 
initially wrote that it "would be a logical relationship 
between his type II diabetes and the hypertension that would 
cause the heart disease as well as the diabetic 
retinopathy," he then noted that the hypertension first 
required treatment (by history) in 1987 and diabetes mellitus 
by 1988.  Therefore, the examiner concluded, the veteran's 
hypertension actually preceded the diabetes and most likely 
was "essential" in etiology or the result of the veteran's 
excessive weight.  

The VA examiner further noted that a recent electrocardiogram 
revealed no ischemia and an echocardiogram (although a 
technically limited study) indicated normal wall motion and 
systolic function.  These findings, according to the 
examiner, decreased the likelihood of cardiac ischemia as a 
result of diabetes.  Finally, the VA examiner stated as 
follows:

Based upon his history and these 
findings, there is no relationship 
between the veteran's diabetes and his 
heart disease.  Furthermore, he is not 
requiring prophylactic antianginal 
medications which would support a 
diagnosis of ischemia and has been 
prescribed [V]iagra by his physician 
which is contraindicated in the presence 
of ischemic heart disease.  

Another VA physician examined the veteran in December 2002, 
and came to essentially the same conclusions.  That is, that 
the veteran had essential hypertension and cardiac 
dysrhythmia, but that both conditions were "non-service 
connected." 

The veteran himself has contended (such as in written 
statements filed in May 2002 and October 2003) that he has 
hypertension and heart disease secondary to his diabetes 
mellitus (including as the result of taking necessary 
medication).  As a layman, however, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In a May 2004 written statement, the veteran asserted that it 
was Dr. Roberts's opinion that his (the veteran's) 
hypertension and heart disease was a result of diabetes.  Yet 
in the three letters from Dr. Roberts submitted during this 
appeal (referenced above), no such conclusion was made.  
Moreover, no such opinion is found in the many treatment 
records received from Dr. Roberts, or in any of the other 
private treatment records associated with the claims file.

Particularly in light of the two VA opinions on file, the 
weight of the credible evidence demonstrates that neither the 
veteran's hypertensive vascular disease nor his hypertension 
is secondary to or aggravated by his service-connected 
diabetes mellitus (or is otherwise related to service, for 
that matter).  As the preponderance of the evidence is 
against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hypertensive vascular 
disease (claimed as heart condition), including as secondary 
to service-connected diabetes mellitus, is denied.

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.


REMAND

Initial compensable rating for impotence

The threshold question for this claim is whether the veteran 
has submitted a timely substantive appeal.  Appellate review 
is initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
by the RO.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
Proper completion and filing of a substantive appeal are the 
last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  The notice of disagreement and the 
substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b). 

By an April 2002 rating decision, the RO granted service 
connection for impotence and assigned a compensable rating.  
The veteran was notified of this rating decision in a letter 
dated on April 29, 2002, and he indicated disagreement with 
the initial rating in a written statement associated with the 
claims file in May 2002.  The RO issued a statement of the 
case referencing this issue on July 25, 2003.    

Under the circumstances described above, the veteran had 
until September 25, 2003, to file a timely substantive appeal 
concerning the denial of an initial compensable rating for 
impotence.  

On a VA Form 9 filed on August 21, 2003, the veteran appeared 
to write, and then white-out, the words "Impotency not 
disabling." The remaining handwritten text (which extends to 
the back of the document) does not reference or otherwise 
withdraw the claim regarding impotence.  The post mark for 
this document is not of record.  On a VA Form 646 dated 
September 11, 2003, the veteran's representative referenced 
the veteran's claims concerning heart disease, hypertension, 
and TDIU, but did not reference the claim concerning 
impotence (nor indicate that it had been withdrawn).  On a VA 
Form 21-4142 associated with the claims file on December 22, 
2003, the veteran wrote "impotence rated 0 % should be 
higher."  

It appears that the veteran did not timely file a substantive 
appeal concerning the impotency claim.  Yet the RO, in 
supplemental statements of the case dated in April 2004 and 
May 2004, included this issue as being on appeal.  Thus, 
there is a genuine question as to whether a timely 
substantive appeal was filed with respect to the denial of an 
initial compensable rating for impotency, and the RO should 
consider this on remand.  

TDIU

The veteran contends that he is unemployable due to his 
service-connected disabilities, which are:  type II diabetes 
mellitus with diabetic retinopathy rated as 20 percent 
disabling, peripheral neuropathy of the left upper extremity 
rated as 10 percent disabling, peripheral neuropathy of the 
right upper extremity rated as 10 percent disabling, 
peripheral neuropathy of the left lower extremity rated as 10 
percent disabling, peripheral neuropathy of the right lower 
extremity rated as 10 percent disabling, and impotency rated 
as noncompensably disabling.  The combined rating is 50 
percent.

Additional development is needed prior to appellate 
disposition of this claim.

Following an examination in December 2002 (nearly two years 
ago), a VA examiner concluded that as a whole, the veteran's 
service-connected diabetes mellitus complications would not 
preclude employment, at least in a desk job.  Yet in a letter 
associated with the claims file in May 2004, Dr. Roberts 
concluded (in part) that due to the veteran's medical 
condition (which included pain, swelling, and foot ulcers 
from diabetes mellitus), he was physically unable to hold any 
type of gainful employment.  In light of this recent opinion 
and because the December 2002 examination report is too dated 
to properly be considered "contemporaneous," a new 
examination is needed. 

To ensure that he undergoes a fully informed evaluation, 
clinical data taking into account treatment of the veteran's 
service-connected disabilities since December 2002 (including 
any updated medical records from the SSA) should be secured. 

Accordingly, the Board remands this case for the following:

1.  Give the veteran and his 
representative an opportunity to submit 
evidence and argument on the question of 
whether a timely substantive appeal was 
filed with respect to the claim for an 
initial compensable rating for impotence.  
Thereafter, provide the veteran and his 
representative with a supplemental 
statement of the case on the issue of 
timeliness of the appeal concerning this 
claim, and give them an opportunity to 
respond.  

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him since December 2002.  Provide him 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
him of the records that the RO was unable 
to obtain, including what efforts were 
made to obtain them.  Also inform him 
that adjudication of his claim will be 
continued without these records unless he 
is able to submit them.  Allow him an 
appropriate period to respond.  

3.  Request from the SSA any medical 
records reflecting reassessment of the 
veteran since July 2003.  Once obtained, 
permanently associate all non-duplicative 
documents with the claims folder.

4.  Arrange for a new VA examination.  
Send the claims folder to the examiner 
for complete review of the record prior 
to the examination.  Ensure that the 
examiner conducts any necessary testing 
and addresses the following questions:  

a).  What is the nature and severity 
of the veteran's service-connected 
disabilities: type II diabetes 
mellitus with diabetic retinopathy, 
peripheral neuropathy of the left 
and right upper extremities, 
peripheral neuropathy of the left 
and right lower extremities, and 
impotence?

b).  Without taking his age into 
account, is the veteran precluded 
from obtaining or maintaining any 
gainful employment (consistent with 
his education and occupational 
experience) solely due to his 
service-connected disabilities?  

5.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

6.  Thereafter, readjudicate the claim 
for TDIU.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case which 
summarizes all evidence associated with 
the claims file since the May 2004 
supplemental statement of the case and 
discusses all pertinent legal authority.  
Allow an appropriate period for response.  
Thereafter, return the case to the Board, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


